Title: From Thomas Jefferson to Isaac Zane, 24 December [1781]
From: Jefferson, Thomas
To: Zane, Isaac


        
          Richmond Dec. 24. [1781]
        
        I am sorry to be told here that you are sick in Philadelphia. I had hoped to have had the pleasure of seeing you. You have heard probably of the vote of the H. of Delegates at the last session of assembly. I came here in consequence of it, and found neither accuser nor accusation. They have acknowledged by an express vote that the former one was founded on rumours only, for which no foundation can be discovered: they have thanked &c. The trifling body who moved this matter was below contempt; he was more an object of pity. His natural ill-temper was the tool worked with by another hand. He was like the minners which go in and out of the fundament of the whale. But the whale himself was discoverable enough by the turbulence of the water under which he moved. But enough of this—I had abundance of reasons for wishing to see you. Among others I have been answering to a gentleman of science a number of quries mathematical, meteorological, geographical, physiological &c. &c. and I wished to have drawn much information from you. Should you come within reach of Albemarle pray let me  see you: otherwise I shall certainly visit you in Frederic as soon as the mild season sets in. I wish you much better health. Adieu!
      